DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/22 has been entered.
Regarding the amendment, claim 10 is canceled, claims 1-9, 11-20 are present for examination.
The amended specification is accepted and recorded in file.
Claim Objections
Claim 14 is objected to because of the following informalities:  “the prior turn” in line 2 of the claim 14 lacks of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (US 8,878,413 B2).
Regarding claim 1, Wolf teaches a stator coil (fig 8), comprising: 
a first turn (63a-63h) with two or more strands (63c, 63g), the first turn (63a-63h) having first and second opposite surfaces (61, 62, see examiner annotation fig 2 below), a coil termination (63a) at a first end of the first turn (63a-63h) and an inversion region (63e); 
at least one additional turn (63j- 63z) with the two or more strands (63k, 63o), the at least one additional turn (63j-63z) having the first and second opposite surfaces (63, 64, see examiner annotation fig 2 below), and a second inversion region (63m) located adjacent to the inversion region (63e) of the first turn (63a-63hi); and 
wherein the first and second opposite surfaces of the first turn (63a-63i) are inverted relative to the first and second opposite surfaces of overlapping portions of the at least one additional turn (63j-63z) outside their respective inversion regions (fig. 8 showed winding element 63 have two reversal sections 63e and 63m so that in the first turn 63a-63h, the surfaces of winding portions 63a-63d are reversed opposite with the surfaces of winding portions 63f-63h after the reversal section 63e, and in the additional turn 63j-63z, the surfaces of winding portions 63j-63l are the same with the surfaces of winding portions 63f-63h and are opposite surface with the winding portions 63n-63z after the reversal section 63m).

    PNG
    media_image1.png
    608
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    809
    802
    media_image2.png
    Greyscale

Regarding claim 2, Wolf teaches one of the at least one additional turn (63j-63z) includes a second coil termination (63z, fig 8).
Regarding claim 3, Wolf teaches each strand of the two or more strands of the first turn and the two or more strands of the at least one additional turn each have a rectangular cross-section (fig 2).
Regarding claim 4, Wolf teaches the first turn (63a-63i) and the at least one additional turn (63j-63z) each include no more than one inversion (63e, 63m, fig 8).
Regarding claim 5, Wolf teaches at least one of the first turn and the at least one additional turn includes more than one inversion (col 9 ln 25-30).
Regarding claim 8, Wolf teaches each of the inversion region (63e) of the first turn (63a-63i) and the second inversion region (63m) of the at least one additional turn (63j-63z) is disposed at the first end of its respective turn or at a second end, opposite the coil termination (fig 8).
Regarding claim 9, Wolf teaches method for forming a stator coil (fig 8), the method comprising: 
forming a first segment (63a-63c) of a conductor (63) having two or more strands into a half of a loop on a first side of an axis to form a first half of a first turn (63a-63i); 
forming a second segment (63d-63f) of the conductor (63), connected to the first segment (63a-63c), and extending along the axis to form an inversion region (63e) of the first turn; 
forming a third segment (63g-63i) of the conductor into a half of a loop on a second side of the axis to form a second half of the first turn (63a-63i); 
forming a fourth segment (63j-63k) of the conductor (63) into a half of a loop on the first side of the axis to form a first half of at least one additional turn (63j-63z); 
forming a fifth segment (63l-63n) of the conductor, connected to the fourth segment (63j-63k), and extending along the axis to form an inversion region (63m) for the at least one additional turn (63j-63z), wherein the fifth segment (63l-63n) and the second segment (63d-63f) form a stack; 
forming a sixth segment (63o-63z) of the conductor into a half of a loop on the second side of the axis to form a second half of the at least one additional turn (63j-63z); 
wherein the conductor (63) has first and second opposite surfaces (the top surface and the bottom surface of winding 63); 
folding the second (63d-63f) and fifth segments (63l-63n) of the conductor (63) at the inversion region (63e, 63m) of the first turn (63a-63i) and the inversion region (63m) of the at least one additional turn (63j-63z); 
wherein the first and second opposite surfaces of the first turn (63a-63i) are inverted relative to the first and second opposite surfaces of overlapping portions of the at least one additional turn (63j-63z) outside of their respective inversion regions (fig. 8 showed winding element 63 have two reversal sections 63e and 63m so that in the first turn 63a-63h, the surfaces of winding portions 63a-63d are reversed opposite with the surfaces of winding portions 63f-63h after the reversal section 63e, and in the additional turn 63j-63z, the surfaces of winding portions 63j-63l are the same with the surfaces of winding portions 63f-63h and are opposite surface with the winding portions 63n-63z after the reversal section 63m).
Regarding claim 11, Wolf teaches the inversion region (63e) of the first turn and the inversion region (63m) of the at least one additional turn each has a length set to enable folding of the conductor such that the first turn and the at least one additional turn are aligned (fig 8).
Regarding claim 12, Wolf teaches forming a first coil termination (63a) coupled to a leading end of the first turn and a second coil termination (63z) coupled to a trailing end of the at least one additional turn (fig 8).
Regarding claim 13, Wolf teaches forming additional turns in segments of the conductor (63) with first and second half loops (63j-63l, 63n-63z) and an inversion region (63m) in between the first and second half loops of each additional turn (fig 8).
Regarding claim 14, Wolf teaches the inversion region (63m) of each additional turn is stacked below the inversion region of the prior turn (63e, fig 8).
Regarding claim 20, Wolf teaches an electric machine, comprising: 
a housing (13, fig 1); 
a stator (16) disposed in the housing (13); 
a rotor (20), disposed in the stator (16); 
a plurality of stator coils (18) disposed in a plurality of slots (15) in the stator (16); and 
wherein the plurality of stator coils (18) includes at least one stator coil including:
a first turn (63a-63h) with two or more strands (63c, 63g), the first turn (63a-63h) having first and second opposite surfaces (61, 62, see examiner annotation fig 2 below), a coil termination (63a) at a first end of the first turn (63a-63h) and an inversion region (63e); 
at least one additional turn (63j- 63z) with the two or more strands (63k, 63o), the at least one additional turn (63j-63z) having the first and second opposite surfaces (63, 64, see examiner annotation fig 2 above), and a second inversion region (63m) located adjacent to the inversion region (63e) of the first turn (63a-63hi); and 
wherein the first and second opposite surfaces of the first turn (63a-63i) are inverted relative to the first and second opposite surfaces of overlapping portions of the at least one additional turn (63j-63z) outside their respective inversion regions (fig. 8 showed winding element 63 have two reversal sections 63e and 63m so that in the first turn 63a-63h, the surfaces of winding portions 63a-63d are reversed opposite with the surfaces of winding portions 63f-63h after the reversal section 63e, and in the additional turn 63j-63z, the surfaces of winding portions 63j-63l are the same with the surfaces of winding portions 63f-63h and are opposite surface with the winding portions 63n-63z after the reversal section 63m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Onimaru et al. (US 7,759,834 B2).
Regarding claim 6, Wolf teaches the claimed invention as set forth in claim 1, except for the added limitation of a brazed connection between the first turn and the at least one additional turn opposite the inversion region of the first turn.
Onimaru teaches an electromagnetic device having a brazed connection (140, fig 4) between the first turn (132) and the at least one additional turn (131) opposite the inversion region of the first turn (col 7 ln 7-14) to reduce eddy current loss (col 1 ln 65-66).

    PNG
    media_image3.png
    288
    488
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    513
    676
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s stator coil with a brazed connection between the first turn and the at least one additional turn opposite the inversion region of the first turn as taught by Onimaru.  Doing so would reduce eddy current loss (col 1 ln 65-66).
Regarding claim 7, Wolf in view of Onimaru teaches the claimed invention as set forth in claim 6, except for the added limitation of each strand in the brazed connection is separately brazed and insulated.
Onimaru further teaches an electromagnetic device having a brazed connection (140, fig 4) wherein each strand (132) in the brazed connection is separately brazed and insulated (see examiner annotated  col 7 ln 19-21 above) to reduce eddy current loss (col 1 ln 65-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf in view of Onimaru’s stator coil with each strand in the brazed connection is separately brazed and insulated as further taught by Onimaru.  Doing so would reduce eddy current loss (col 1 ln 65-66).
Regarding claim 15, Wolf teaches a method for forming a stator coil, the method comprising: 
forming a first turn (63a-63i) having two or more strands (63c, 63g), first and second opposite surfaces (top and bottom surfaces), a coil termination end (63a), an inversion region (63e); 
forming at least one additional turn (63j-63z), the at least one additional turn having the two or more strands (63k, 63o), the first and second opposite surfaces (bottom and top surfaces), an inversion region (63m); 
stacking the first turn (63a-63i) and the at least one additional turn (63j-63z);
folding the first turn (63a-63i) and the at least one additional turn (63j-63z) at their respective inversion regions (63e, 63m); and 
the first and second opposite surfaces of the first turn are inverted relative to the first and second opposite surfaces of overlapping portions of the at least one additional turn outside their respective inversion regions (fig. 8 showed winding element 63 have two reversal sections 63e and 63m so that in the first turn 63a-63h, the surfaces of winding portions 63a-63d are reversed opposite with the surfaces of winding portions 63f-63h after the reversal section 63e, and in the additional turn 63j-63z, the surfaces of winding portions 63j-63l are the same with the surfaces of winding portions 63f-63h and are opposite surface with the winding portions 63n-63z after the reversal section 63m).  However, Wolf does not teach the method having a step of forming at least one brazing region wherein selectively brazing the first turn with the at least one additional turn at their respective brazing regions such that the first and second sides of the first turn are inverted relative to the first and second sides of the at least one additional turn.
Onimaru teaches an electromagnetic device having a brazed connection (140, fig 4) between the first turn (132) and the at least one additional turn (131) opposite the inversion region of the first turn (col 7 ln 7-14), wherein selectively brazing the first turn (132) with the at least one additional turn (131) at their respective brazing regions (140) such that the first and second sides of the first turn (132) are inverted relative to the first and second sides of the at least one additional turn (131, fig 4) to reduce eddy current loss (col 1 ln 65-66).

    PNG
    media_image3.png
    288
    488
    media_image3.png
    Greyscale


Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf’s method of forming a stator coil with a step of forming at least one brazing region wherein selectively brazing the first turn with the at least one additional turn at their respective brazing regions such that the first and second sides of the first turn are inverted relative to the first and second sides of the at least one additional turn as taught by Onimaru.  Doing so would reduce eddy current loss (col 1 ln 65-66).
Regarding claim 16, Wolf in view of Onimaru teaches the claimed invention as set forth in claim 15, Wolf further teaches the at least one additional turn (63j-63z) has a coil termination end (63z, fig 8).
Regarding claim 17, Wolf in view of Onimaru teaches the claimed invention as set forth in claim 15, except for the added limitation of selectively brazing comprises separately brazing each strand in the first turn with a corresponding strand in the at least one additional turn.
Onimaru further teaches the electromagnetic device having a brazed connection (140, fig 4) between the first turn (132) and the at least one additional turn (131) wherein selectively brazing comprises separately brazing each strand (133) in the first turn (132) with a corresponding strand (133) in the at least one additional turn (131, fig 4) to reduce eddy current loss (col 1 ln 65-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf in view of Onimaru’s method of forming a stator coil with a step of selectively brazing comprises separately brazing each strand in the first turn with a corresponding strand in the at least one additional turn as further taught by Onimaru.  Doing so would reduce eddy current loss (col 1 ln 65-66).
Regarding claim 19, Wolf in view of Onimaru teaches the claimed invention as set forth in claim 15, Wolf further teaches forming a first turn (63a-63i) having two or more strands (63c, 63g) comprises forming a first turn (63a-63i) having two or more strands with rectangular cross-section (fig 2).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Wolf in view of Onimaru, further in view of Mitcham (US 7,474,030 B2).
Regarding claim 18, Wolf in view of Onimaru teaches the claimed invention as set forth in claim 15, except for the added limitation of forming at least one additional turn comprises forming two or more additional turns.
Mitcham teaches a method of forming a magnetic coils for electric machine having a stator coil (32, fig 4) wherein forming at least one additional turns  comprises forming two or more additional turns (34A, 34B) to reduce current losses in the stator coil (col 4 ln 36-39).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf in view of Onimaru’s method of forming a stator coil with a step of forming at least one additional turn comprises forming two or more additional turns as taught by Mitcham.  Doing so would reduce current losses in the stator coil (col 4 ln 36-39).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9,11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Couture et al. (US 5,714,824) teaches a conductor section is for a stator frame of a polyphase dynamoelectric machine. The stator frame is provided with a series of elongated parallel slots for receiving respectively conductor sections. The conductor section comprises two parallel conductor sides of substantially rectangular cross section adapted to fit respectively into two corresponding parallel slots of the stator frame, the two sides defining a plane; and at least one conductor head of substantially rectangular cross section, connecting two adjacent ends of the parallel sides. The head shows a substantially U-shaped body when seen from a top view perpendicular to the plane, and a waved-shape body when seen from a front view contained in the plane. The head having top and bottom surfaces facing only one side of the plane from one end of the head to the other end thereof. Methods for mounting conductor sections of stator winding onto a circular shaped stator frame are also described.
Nakamura et al. (US 6,806,612 B2) teaches an armature coil for a rotary electric machinery includes a plurality of identical coil blocks each formed by a plurality of turns of and elongated conductor. Each of the coil blocks includes two groups of axial sections which are diametrically opposed to each other, and curved sections joining the two groups to each other at each axial end. The axial sections of one of the groups is disposed in an inner cylindrical layer while the axial sections of the other of the groups are disposed in an outer cylindrical layer which is coaxial with the inner cylindrical layer. The coil blocks are combined with each other by circumferentially shifting one coil block from another in such a manner that the axial sections are arranged circumferentially along the inner and outer cylindrical layers, one next to another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834